DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,992,722 to Jung (hereinafter Jung).

Regarding independent claim 1, Jung teaches a camera (Closed Circuit Television camera of Fig. 2) comprising: 
a housing (a housing cover 28, see Fig. 2); 
a lens assembly accommodated in the housing (lens assembly 25 shown in Fig. 3); 
a plurality of circuit boards accommodated in the housing and including a first circuit board and at least one second circuit board (plural boards such as a power circuit board 16, an AC-DC converter board 15 and a CCD board 21, see Figs. 2-3); and 
a connection rod including at least one step member at a peripheral of the connection rod, the at least one step member corresponding to the at least one second circuit board (step member 17 correspond to power circuit board 16 and AC-DC board 15, see Figs. 2-3), wherein: 
one end of the connection rod is configured to fix the lens assembly in the housing (the lens assembly is connected to the CCD circuit board and rod 20 connects them to the housing, see Fig. 3); 
another end of the connection rod is configured to connect with the first circuit board (CCD board is connected at one end of rod 19, see Figs. 2-3); and 
one of the at least one second circuit board abuts against a corresponding one of the at least one step member and is fixed to the connection rod, the plurality of circuit boards being spaced apart from the lens assembly and from each other (power circuit board 16 and AC-DC converter board 15 are spaced apart from CCD board 21 and are supported by another end of rods 17, 19 and 20, see Figs. 2-3).

Regarding claim 2, Jung teaches the camera of claim 1, wherein: 
the housing comprises a cap (house base 14, see Figs. 2-4); and 
the camera further comprises a fastener, the fastener penetrating the cap and the first circuit board to connect with the connection rod to fix the first circuit board and the cap (not shown, but the support rod 19 are received in housing base 14, see col. 2 lines 32-35).

Regarding claim 3, Jung teaches the camera of claim 2, wherein: 
the housing comprises an accommodation assembly configured to accommodate the lens assembly and the plurality of circuit boards, the connection rod being configured to connect the lens assembly with the accommodation assembly (protruding alignment keys 29A, support rods 20 are disposed in the protruding alignment keys 29, see col. 2 lines 48-62, see space where lens assembly is accommodated in Fig. 4); and 
the cap is configured to fixedly connect, through the fastener and the connection rod, with the accommodation assembly (via support rod 19, see Fig. 4).

Regarding claim 7, Jung teaches the camera of claim 1, further comprising a spacer arranged between the lens assembly and one of the plurality of circuit boards (rod 17 can be considered a spacer, see Figs. 2-3 ).

Regarding claim 8, Jung teaches the camera of claim 7, wherein: 
the spacer is a first spacer (rod 17, see Figs. 2-3); and 
the camera further comprises a second spacer that is arranged between the first circuit board and the housing (rod 20, see Figs. 2-3).

Regarding claim 10, Jung teaches the camera of claim 1, wherein the lens assembly comprises an image sensing board that is spaced apart from each of the plurality of circuit boards (power circuit board 16 and AC-DC converter board 15 are spaced apart from CCD board 21 and are supported by another end of rods 17, 19 and 20, see Fig. 3).

Regarding claim 12, Jung teaches the camera of claim 10, wherein the image sensing board comprises an image sensor disposed on the image sensing board and aligned with an optical axis of the lens assembly (see Fig. 1).

Regarding claim 13, Jung teaches the camera of claim 10, wherein the plurality of circuit boards further comprise an adapter that is configured to electrically connect the image sensing board to one of the plurality of circuit boards (connection between boards is not shown, however they are implied, see Fig. 4).

Regarding claim 14, Jung teaches the camera of claim 13, wherein: 
the adapter is a first adapter; and 
the plurality of circuit boards further comprise a second adapter, one end of the second adapter being configured to connect with the first circuit board, and another end of the second adapter extending out of the housing (system has a power circuit board 16 and AC-DC converter board 15 that are spaced apart from CCD board 21, see Figs. 3 and 4 and the connection with each is implied, Fig. 4 shows the outside connector to AC-DC converter board 15).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of US 7,595,875 to Mitchell (hereinafter Mitchell).

Regarding independent claim 15, Jung teaches a photographing assembly as established in claim 1 above.
But Jung fails to clearly specify “a stabilization gimbal; and 
a camera coupled to the gimbal …”.
However, Mitchell teaches a photographing assembly 200 comprising “a stabilization gimbal (400 of Fig. 8 or 500 in Fig. 9); and 
a camera coupled to the gimbal (camera 220 is connected to motor 235, which can comprise gimbals 400 or 500.  Camera can be a CCTV camera, see col. 4 line 18)…”.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to a camera system such as a CCTV with a gimbal system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify Jung’s camera by connecting it to a gimbal as taught by Mitchell.  
One of ordinary skill in the art would have been motivated to do this modification in order to optically align cameras using high resolution, compact, and lightweight actuators as suggested by Mitchell (see col. 3 lines 8-10).

Regarding claim(s) 16-18, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  

Regarding claim 20, Jung in view of Mitchell teaches the photographing assembly of claim 15, wherein the housing comprises: 
a first connection member configured to connect an axial drive motor of the stabilization gimbal (see Mitchell motor connection in Fig. 3); and 
a second connection member configured to pivotally connect with a support of the stabilization gimbal (see Mitchell connection in Fig. 3).

Allowable Subject Matter
Claims 4-6, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the camera of claim 3, wherein: 
the accommodation assembly comprises a first accommodation member and a second accommodation member; the lens assembly comprises a lens barrel and a lens mount connected with the lens barrel; and the lens mount is arranged in the first accommodation member, and the lens barrel is arranged in the second accommodation member.
	
Regarding claim(s) 5-6, claim(s) depend from claim 4 and is/are allowable for the same reasons stated above.

Regarding claim 9, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the camera of claim 8, wherein the first spacer and the second spacer are made of a flexible material or an elastic material.

Regarding claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the camera of claim 10, wherein a portion of the image sensing board is cut out to form an avoidance configured to prevent an interference between the image sensing board and the connection rod, the connection rod passing through the avoidance to connect with the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696